Citation Nr: 0316965	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  00-03 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1972 to September 
1973.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 RO rating decision 
which denied service connection for bilateral hearing loss.  
In February 2000, the veteran requested a Travel Board 
hearing, but he later withdrew such request.  The veteran 
provided testimony at a personal hearing at the RO in April 
2000.  


REMAND

The veteran served on active duty in Navy from July 1972 to 
September 1973.  Currently available service medical records 
show that at the time of the June 1972 enlistment 
examination, the audiological evaluation showed pure tone 
thresholds in the right ear of 25, 15, 5, 20, and 65 decibels 
at 500, 1000, 2000, 3000, and 4000 Hz.  Pure tone thresholds 
in the left ear were 25, 20, 10, 10, and 15 decibels at the 
same frequencies.  Such results indicate a hearing loss 
disability in the right ear, although not in the left ear, as 
defined by 38 C.F.R. § 3.385.  There is no service separation 
examination of record.  In 2000, the RO asked the National 
Personnel Records Center (NPRC) if it had any more service 
medical records, and a negative response was received.  The 
Board finds that under the circumstances of this case, as 
part of the duty to assist the veteran in developing his 
claim, another attempt should be made to obtain any 
additional service medical records (especially the service 
separation examination), as well as service personnel 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A VA audiology examination in September 1998 shows a hearing 
loss disability (as defined by 38 C.F.R. § 3.385) in both 
ears.  Statements from the veteran suggest that there may be 
additional private and VA records of hearing loss since 
service.  Further efforts should be made to obtain the 
related medical records.  Id.  


Accordingly, this case is remanded for the following:  

1.  The RO should contact all appropriate 
service department offices, including the 
NPRC, and obtain all additional service 
medical records of the veteran, to include 
his separation examination.  His service 
personnel records should also be obtained.  
The results of the service department's 
search for records, whether successful or 
unsuccessful, should be documented in the 
claims file, and the veteran informed of 
any negative results.  

2.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
for hearing loss since his active duty 
ended in September 1973.  Also ask him to 
identify all sources of general medical 
examinations (such as for employment, 
insurance, or routine health care) he has 
received since his active duty.  Then 
obtain copies of the related records.  

3.  The RO should then review the claim 
for service connection for bilateral 
hearing loss.  If the claim is denied, the 
RO should issue a supplemental statement 
of the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




